Citation Nr: 0516709	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  04-03 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to service-connected hypertension.

2.  Entitlement to service connection for glaucoma, to 
include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 until 
February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The evidence indicates that the veteran has diabetes 
mellitus, but there is no competent evidence showing that it 
is related to disease or injury incurred during service or 
was manifested within the first post-service year.  

2.  The veteran did not serve in Vietnam and there is no 
credible evidence showing he ever had duty or visitation in 
Vietnam.  There is no competent evidence of actual exposure 
to herbicides during service.

3.  The evidence indicates that the veteran has glaucoma, but 
there is no competent evidence showing that it is related to 
disease or injury incurred during service.  

4.  There is no competent evidence showing that a possible 
relationship exists between the veteran's service-connected 
hypertension and his diabetes mellitus or glaucoma. 




CONCLUSIONS OF LAW

1.  The veteran's diabetes mellitus was not incurred in 
service, nor can it be presumed as such, and it is not a 
result of his service-connected hypertension.  38 U.S.C.A. § 
1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2004).

2.  The veteran's glaucoma was not incurred in service and is 
not a result of his service-connected hypertension.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical and personnel records; his contentions, including 
testimony provided before a decision review officer (DRO) in 
March 2004; VA examination reports dated 1978 and 2004; and 
VA records for outpatient treatment on various dates between 
1972 and 2004.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on each claim.  

I.  Entitlement to service connection

It is not entirely clear from the veteran's allegations 
whether he contends only that his diabetes mellitus and 
glaucoma were caused by his service-connected hypertension or 
whether he also feels these conditions were directly incurred 
during service.  The RO adjudicated entitlement to service 
connection on both a direct and secondary basis, and the 
Board will do so as well.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

Service connection may be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 C.F.R. §  3.309(a).  In order 
to qualify for the chronic disease presumption, Diabetes 
Mellitus, Type II, must be manifested to a degree of at least 
10 percent disabling within one year of service.  38 C.F.R. 
§§ 3.307, 3.309.  The laws and regulations pertaining to 
Agent Orange exposure also provide for a presumption of 
service connection due to exposure to herbicide agents for 
veterans who have one of several diseases and served on 
active duty in Vietnam during the Vietnam Era.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.307(a)(6) and 3.309(e).  A 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309(e) will be considered to have 
been incurred in service under the circumstances outlined in 
that section, even though there is no evidence of such 
disease during the period of service.  Diabetes Mellitus, 
Type II, is included on this list.  No condition other than 
one listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 C.F.R. § 3.307(a).  

Additionally, applicable regulations provide that a 
disability, which is proximately due to or the result of a 
service-connected disease or injury, shall be service 
connected.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  In Allen, the 
United States Court of Appeals for Veterans Claims (Court) 
indicated that the term "disability" as used in 38 U.S.C.A. 
§ 1110 "... refers to impairment of earning capacity, and 
that such definition mandates that any additional impairment 
of earning capacity resulting from an already service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  The Court then concluded that "... pursuant to 
§ 1110 and § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

The veteran is currently receiving treatment for both 
diabetes mellitus and glaucoma.  

To testify about the cause of a disease requires specialized 
knowledge, and, as such, must be provided by a witness who is 
qualified as an expert by knowledge, skill, experience, 
training, or education.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Unfortunately, while the veteran is certainly 
allowed to provide an account of his symptoms, he is not 
trained in medicine and is therefore unable to offer an 
opinion as to the cause of his disabilities.  

In this case, the veteran testified before the DRO that no 
doctor has specifically said that either his glaucoma or 
diabetes mellitus is due to his service-connected 
hypertension.  He also acknowledged that no doctor ever 
indicated that his hypertension aggravates either his 
glaucoma or diabetes.

A subsequent Board review of the claims file confirms the 
veteran's testimony.  While the veteran has received 
treatment for his glaucoma and diabetes mellitus, no doctor 
has ever linked either one of them to the veteran's time in 
service or to his hypertension.  

In March 2004, a physician at the VA was asked to review the 
veteran's claims file to determine whether it was as likely 
as not that either the glaucoma or the diabetes were related 
to the veteran's hypertension.  After consulting with an 
ophthalmologist, the physician indicated that the 
ophthalmologist was of the opinion that while the veteran is 
taking four drugs for his hypertension, those four drugs were 
not responsible for causing or aggravating the glaucoma.  
Regarding the veteran's diabetes, the physician concluded 
that hypertension does not cause diabetes.  Furthermore, 
although medication taken for hypertension can influence the 
control of diabetes in some cases, there are other 
alternative hypertensive medications which can be used for 
management of the hypertension when this is the case.  The 
physician also opined that hypertension does not directly 
aggravate one's diabetes, or the management of that disease.

A review of the veteran's service medical records provides no 
indication of either diabetes mellitus or glaucoma.  
Additionally, there is no record of continuing symptomatology 
of a chronic disability, other than hypertension, following 
service.  In a medical survey in January 2004, the veteran 
indicated that he had had diabetes mellitus for more than 10 
years.  However, the file contains no record of treatment for 
diabetes mellitus between the veteran's discharge from 
service in 1972 and the 2004 survey.  The file is similarly 
void of treatment records for the veteran's glaucoma for many 
years following service.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  As such, because there is no evidence of the 
diabetes mellitus manifesting within one year of service, the 
Board finds that the veteran's diabetes mellitus does not 
qualify for the chronic disease presumption.  See 38 C.F.R. 
§§ 3.307, 3.309. 

Although the veteran served during the Vietnam era, there is 
no indication that the veteran ever served in Vietnam or ever 
visited that country, and the presumption of Agent Orange 
exposure is not raised.  There is also no evidence of actual 
exposure to Agent Orange in this case.  As such, no 
presumption arises in order to service connect the diabetes 
mellitus.  See 38 C.F.R. § 3.307, 3.309.
 
Based on a review of the record as a whole, the Board finds 
that the neither the veteran's diabetes mellitus, nor his 
glaucoma, was incurred during active duty.  The Board further 
finds that neither the veteran's diabetes mellitus, nor his 
glaucoma is secondary to his service-connected hypertension.  
There is no benefit of the doubt that could be resolved in 
the veteran's favor, since there is no competent evidence 
favorable to his claims.  Accordingly, entitlement to service 
connection for diabetes mellitus and glaucoma is denied.

II.  Veterans Claims Assistance Act Compliance

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651 (Dec. 2003), and the United States Court of Appeals for 
Veterans Claims (Court) decisions in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I), and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), which 
addressed the timing and content of proper VCAA notice.  
Following a complete review of the record evidence, the Board 
finds, for the reasons expressed immediately below, that the 
development of the claim here on appeal has proceeded in 
accordance with the law and regulations.

Duty to Notify 

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA in a letter dated in February 2003.  
The Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. § 5103 
in that he was clearly notified of the evidence necessary to 
substantiate his claim and the responsibilities of VA and the 
veteran in obtaining evidence.  The letter stated that (1) 
the evidence needed to substantiate the veteran's claim was, 
among other things, evidence that the veteran's glaucoma and 
diabetes mellitus were related to his service-connected 
hypertension, (2) VA would obtain relevant records from any 
Federal agency and relevant records identified by the 
veteran, and (3) the veteran is responsible for supplying VA 
with sufficient information to obtain relevant records on his 
behalf and is ultimately responsible for submitting all 
relevant evidence not in the possession of a Federal 
department or agency.  

The Pelegrini II Court also held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  18 Vet. App. at 120-121.  By advising the appellant 
what information and evidence was needed to substantiate the 
claim and what information and evidence had to be submitted 
by him, namely, any additional evidence and argument 
concerning the claimed condition and enough information for 
the RO to request records from the sources identified by the 
appellant, he was thereby advised of the need to submit any 
evidence in his possession that pertained to the claim.  In 
this case, although the 2003 VCAA notice letter provided to 
the appellant did not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  The Board finds that he 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim.  The Board also 
finds that the timing of the notice comports with Pelegrini 
II, in that it was provided before the initial adjudication 
of the claims.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the claimant covering all content requirements is 
harmless error.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

Accordingly, after reviewing the record, the Board finds that 
VA has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining evidence and affording him physical 
examinations.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file 
and the veteran does not appear to contend otherwise.  
Additionally, the veteran testified before at a DRO hearing 
and was offered the opportunity to testify before the Board, 
but declined to do so.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

Entitlement to service connection for diabetes mellitus, to 
include as secondary to service-connected hypertension, is 
denied.

Entitlement to service connection for glaucoma, to include as 
secondary to service-connected hypertension, is denied.

	                        
___________________________________________
MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


